DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “a plasticizer selected from the group comprising…or mixtures thereof”.  If Markush language is intended, the appropriate language should read: a plasticizer selected from the group consisting of…and mixtures thereof.
Claim 38 recites “the side effects include drowsiness, dizziness or blurred vision…and difficulty in urinating.”  It is not entirely clear if the side effects was intended to include all of the recited side effects in view of the word “and”.  However, the confusion is in view of the word “or” between dizziness and blurred vision.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,869,839 (‘839).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘839 patent discloses a pharmaceutical pellet composition comprising: a) a core comprising an organic acid; b) a first drug layer covering at least a portion of the core; and c) a functional coat covering at least a portion of the first drug layer, wherein the first drug layer comprises trihexyphenidyl hydrochloride and a nonionic water-soluble polymer, wherein the functional coat comprises a nonionic water-insoluble polymer and a pore former, wherein the nonionic water-insoluble polymer and the pore former are present in a weight ratio of between about 80:20 and about 98:2, wherein the functional coat has a coating weight gain of between about 10% w/w and about 40% w/w, based on the total weight of the pellet without the functional coat, wherein the trihexyphenidyl hydrochloride and the organic acid are present in a weight ratio of between about 1:5 and about 1:15, wherein the organic acid provides an acid microenvironment within the dosage form and improves the solubility of the trihexyphenidyl hydrochloride, in the portions of the GI tract with a pH of greater than or equal to 5, to maintain a minimum therapeutic plasma concentration of the trihexyphenidyl hydrochloride at such pH, and wherein the composition provides min:Cmax ratio of >0.4, for a period of at least about 16 hours. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘839 patent.  This is because the ‘839 patent discloses a pharmaceutical pellet similar to that of the present claimed invention, namely, a pellet composition comprising a core, a first drug layer, a functional coating, that is useful for the delivery of trihexyphenidyl hydrochloride. 

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,040,014 (‘014).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘014 patent discloses a pharmaceutical pellet composition comprising: a) a core comprising an organic acid; b) a first drug layer covering at least a portion of the core; and c) a functional coat covering at least a portion of the first drug layer, wherein the first drug layer comprises trihexyphenidyl or a pharmaceutically acceptable salt thereof, and a nonionic water-soluble polymer, wherein the functional coat comprises a nonionic water-insoluble polymer and a pore former, wherein the nonionic water-insoluble polymer and the pore former in the functional coat are present in a weight ratio of between about 70:30 and about 98:2, wherein the functional coat has a coating weight gain of from about 10% w/w to about 40% w/w, based on the total pellet weight without the functional coat; wherein the organic acid improves the solubility of the trihexyphenidyl hydrochloride, in the portions of the GI tract with pH of greater than or equal to 5, to maintain a minimum therapeutic plasma concentration at such pH, min:Cmax ratio of .gtoreq.0.4, of the trihexyphenidyl or a pharmaceutically acceptable salt thereof.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘014 patent.  This is because the ‘014 patent discloses a pharmaceutical pellet similar to that of the present claimed invention, namely, a pellet composition comprising a core, a first drug layer, a functional coating, that is useful for the delivery of trihexyphenidyl hydrochloride. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Korukanti et al. US 2011/0287096, in view of Cheung et al. (Journal of Pharmaceutical Sciences, 1988 “Pharmacokinetic Evaluation of a Sustained-Release Formulation of Trihexyphenidyl in Healthy Volunteers”).
Gorukanti teaches an oral dosage form for basic amine drugs, wherein the dosage comprises pellet of an acidic core having a first layer of drug coated over at least a portion of the core, and a polymer coating surrounding at least a portion of the 
While Gorukanti teaches a composition suitable for the delivery of trihexyphenidyl, Gorukanti does not expressly teaches a pellet comprises trihexyphenidyl having the claimed pharmacokinetic properties. 
Cheung teaches compositions such as tablet or capsule comprising sustained release particle of trihexyphenidyl is desired because sustained release trihexyphenidyl show pharmacokinetic properties that fall within the claimed range, and has less side effects comparing to immediate trihexyphenidyl compositions.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation prepare a sustained release pellet comprising trihexyphenidyl in view of the teaching of Gorukanti and Cheung with the expectation to obtain the claimed invention. 

      


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615